Benson, J.
(dissenting) : The statutes authorizing official surveys provide for steps in a proceeding, including a request by a landowner, notice to other landowners by the surveyor, a survey by that officer, filing *165his report, and an appeal to the district court by any person interested. (Gen. Stat. 1909, §§ 2254-2275.) Immediately following these provisions, the next section directs that: “The county surveyor shall apportion the cost of the survey among the landowners interested, according to their respective interests.” (Gen. Stat. 1909, § 2276.)
While this direction is to the county surveyor, it is manifest that costs made by that part of the proceeding taken in the district court must be taxed there, but the statutory rule of apportionment remains to the termination of the proceeding, which is not completed until the action of the district court is taken upon the appeal, for until then the survey is not final.
The section of the code referred to in the opinion, providing that costs shall be taxed “as in other actions” in the discretion of the court, has no application. That provision is general and applies only where no other is made. This is not an action, but a special proceeding. (Civ. Code, § 3; Lanning v. Gay, 70 Kan. 353, 78 Pac. 810.)
Johnston, C. J., concurs in this dissent.